Title: From James Madison to Thomas FitzSimons, 30 August 1804
From: Madison, James
To: FitzSimons, Thomas



Sir.
Department of State August 30th. 1804.
I have received your letter of the 10th. instant written at the request of a number of the Merchants of Philadelphia. The late Convention with France for settling the claims of American Citizens, having provided for its own exposition & execution, any direct interference with the Board of Commissioners has been declined. In order to guard however just claims against the restricted meaning or construction of that instrument, measures have long since been put in train for securing by arrangements with the French Government an equitable distribution an[d] extension of its benefits. The result of these measures is not yet finally known. If the liquidation of claims for property seized at Leghorn, should be made by the French Government to turn [on] the point of evidence which the claimants have been led to apprehend it will certainly be a case in which a revision may be justly insisted on. The profitable trade with St. Domingo is a subject which has shared in the attention of the Executive, views of it have been exhibited to the French Government which may possibly effect a relaxation of the policy which seems at present to prevail. Should the prohibition be adhered to, our Citizens engaged in the trade must necessarily proceed at all the risks legally incident to it. Those who in pursuit of other and authorized branches of Commerce, may be subjected to injuries, under false imputations will always be entitled to the patronage of their Government. It has long been understood that the ports of Cuba & Porto Rico, and even some belonging to the Spanish Main, have been the scene of gross irregularities, on American Commerce and Citizens, and the steps deemed proper in the case have been taken. I am &c.
James Madison
